Per Curiam: The appellee Department of Human Services brought an action to remove the minor child, A.N.C., from the custody of Lon Cochran, her father, and declare the child to be dependent/neglected. The trial court, pursuant to Mr. Cochran’s motion, entered an order declaring him to be an indigent person and appointing present counsel tó represent him. Counsel continued to represent Mr. Cochran throughout an appeal to this Court, in which he prevailed. See Cochran v. Arkansas Department of Human Services, 43 Ark. App. 116, 860 S.W.2d 748 (1993). The appellant’s attorney has now petitioned this Court for attorney’s fees and expenses.  Mr. Cochran’s right to counsel in this proceeding is established by Ark. Code Ann. § 9-27-316(f) (Supp. 1989), which states that a parent or guardian has the right to be represented by appointed counsel, if indigent, during all stages of any proceeding to terminate parental rights or remove custody of a juvenile. That statute also provides that payment of attorney’s fees and costs pursuant to such an appointment is to be awarded from the Juvenile Court Representation Fund. In considering a similar motion, the Arkansas Supreme Court remanded for the trial court to determine the petitioner’s entitlement to attorney’s fees from the Juvenile Court Representation Fund as prescribed by Ark. Code Ann. § 9-27-316. In the absence of any precedent for an allowance of fees under § 9-27-316 to be made directly by this Court, we likewise remand for the trial court to determine the petitioner’s entitlement to attorney’s fees from the Juvenile Court Representation Fund pursuant to § 9-27-316.